Citation Nr: 0944219	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  93-11 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUE

Entitlement to service connection for a claimed innocently 
acquired psychiatric disorder other than posttraumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Bush, Counsel



INTRODUCTION

The Veteran served on active duty from December 1972 to 
December 1975 and from April 1977 to August 1985.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1990 RO rating 
decision.  

The Board remanded the claim in May 1996, March 1999, 
November 2003 and November 2006 for additional development of 
the record.  



FINDING OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  The currently demonstrated disability manifested by major 
depressive disorder with psychotic features is shown as 
likely as not to have had its clinical onset during the 
Veteran's lengthy period of active service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by major depressive episodes with 
psychotic features is due to disease or injury that was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the veteran in the development 
of a claim.  

The VA regulations for the implementation of VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).  However, in light of the favorable 
action taken hereinbelow, the Board finds that further 
discussion of VCAA compliance is not necessary at this time.  

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  
 
The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

A careful review of the service treatment record (STR) shows 
that during his second period of active duty, the Veteran was 
hospitalized at the Mental Health Clinic at Walter Reed from 
November 1981 to February 1982.  It appears that records from 
this hospitalization or episode of treatment are unavailable.  

The Veteran is shown to almost continuously sought treatment 
for psychiatric problems after separating from service.  The 
recent psychiatric diagnoses of record include a mood 
disorder, major depressive disorder with psychotic features, 
psychosis, and schizoaffective disorder.  

The Veteran was afforded a VA psychiatric examination in June 
2005.  Following a review of the medical history, and after 
her examination of the Veteran, the examiner provided a 
diagnosis of major depressive episodes, recurrent, with 
psychotic features.  

The VA examiner, noting the Veteran's history of an in-
service psychiatric hospitalization at Walter Reed, opined 
that the Veteran "demonstrated symptoms of this psychiatric 
condition first, while in the military, and that these 
symptoms have persisted."  

Based on this record, the Board finds the evidence to be in 
relative equipoise in showing that the currently diagnosed 
disability manifested by major depressive episodes with 
psychotic features is as likely as not had its clinical onset 
during the Veteran's period of active service.  

In resolving all reasonable doubt in the Veteran's favor, on 
this record, service connection is warranted.  


ORDER

Service connection for major depressive disorder with 
psychotic features is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals  


 Department of Veterans Affairs


